Citation Nr: 0823761	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $9,798.70.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946.  He died in November 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in St. Petersburg, 
Florida, that denied the appellant's request for a waiver of 
recovery of an overpayment in the calculated amount of 
$11,175.00.  Subsequently that amount was reduced to 
$9,798.70 after an adjustment.

In part, recovery of the overpayment of any VA benefits may 
be waived if it is first determined that there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person having an interest in the waiver, AND it 
is then determined that recovery of the indebtedness from the 
payee who received such benefits would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a), (c). 

The threshold question of whether waiver of recovery of the 
overpayment of compensation benefits is precluded by reason 
of bad faith is adjudicated in the decision below.  The 
merits of the appellant's request for a waiver of an 
overpayment in the calculated amount of $9,798.70-the 
question of whether recovery of the indebtedness would be 
against equity and good conscience-is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.






FINDING OF FACT

There was no fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the pension 
overpayment in the amount of $9,798.70. 


CONCLUSION OF LAW

There is no statutory bar to a waiver of recovery of the 
overpayment of VA pension benefits in the calculated amount 
of $9,798.70.  U.S.C.A. §§ 1506, 1541, 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965, 3.272, 3.277, 3.660 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify and assist claimants concerning the 
information and evidence needed to substantiate a claim for 
VA benefits are found in 38 U.S.C.A. §§ 5103 and 5103A (and 
the implementing regulations).  These do not apply to claims 
to waive the recovery of an overpayment.  Barger v. Principi, 
16 Vet. App. 132 (2002).  Thus, no discussion of those 
provisions is necessary here.

II.  Analysis

In the case of the nonservice-connected death of a wartime 
veteran, pension is payable to the surviving spouse of such 
veteran at rates prescribed by law, reduced by the amount of 
the spouse's annual income.  38 U.S.C.A. § 1541.  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272.

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 
38 C.F.R. §§ 3.277(b), 3.660.  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).

In this case, the veteran died in December 2003.  In December 
2003 the appellant submitted an application, VA Form 21-534, 
claiming death pension benefits and other benefits.  In that 
form the appellant reported on her sources and amounts of 
monthly income.  She indicated that her only income was from 
a monthly Social Security check amounting to $521.69 per 
month, which was to begin on January 1, 2004.  She indicated 
that this was not based on her own employment.  In the 
remarks section of the form, the appellant stated that 
starting January 1, 2004 she would "draw Social Security" 
in the amount of $521.69 per month based on her husband's 
account.  

In a January 2004 letter, the RO notified the appellant of 
the RO's decision to grant death pension benefits effective 
December 16, 2003, in the amount of $552.00 with payment 
starting January 12, 2004.  The RO notified the appellant 
that the grant was based on her report of her financial 
situation showing that she met the income and net worth 
requirements set by law.  The RO notified her of what income 
and expenses were used in that determination.  In a box 
chart, under the title "Income We Counted", the following 
amounts were noted:  $0 in Annual Earnings; $0 in Annual 
Social Security; $0 in Annual Retirement; and $5102.00 from 
Other Sources - Insurance Payment.  Beneath the box chart 
read the following statement:  "Under VA law, we can not 
count your income of $6259.56 (Social Security Supplemental 
Income - SSI).

An attached Death Pension Award Attachment (VA Form 21-8767) 
notified the appellant: that the amount of death pension 
payable depended on her reported countable income; that she 
was required to promptly notify the VA of her receipt of any 
income; that monthly payments of her award may be stopped if 
she failed to furnish evidence as requested or if she 
furnished false or fraudulent evidence; and that her failure 
to do so could result in an overpayment which would be 
subject to recovery.

In January 2005 the appellant submitted a VA Form 21-0518, 
Improved Pension Eligibility Verification Report (EVR).  In 
that report the appellant reported that she did not receive 
any wages, nor was she employed at any time during 2004.  She 
reported that she did not receive any other VA benefits as a 
surviving spouse.  She reported that she did not receive any 
monthly income; and specifically reported that she had no 
income from Social Security.  She also reported that she 
received no annual income from sources such as employment, 
dividends or other sources; and that she had no amounts of 
money for listed sources comprising net worth. 

In a March 2005 letter responding to the appellant's EVR 
submission, the RO stated that they amended her pension award 
based on the reported countable annual income of $0.00 from 
January 1, 2004; and also based on countable annual income of 
$0.00 from January 1, 2005.  That letter notified the 
appellant that if the amended award decreased her payments 
warranted for a prior period, that may establish an 
overpayment in her award; and if the adjustment resulted in 
an overpayment of benefits paid, VA would notify her of the 
amount of the overpayment and provide information about 
repayment to VA of the overpayment.

In a subsequently received March 2005 statement from the 
appellant, she stated that there had been no changes in her 
income in the last year.  In reply to that statement, the RO 
reiterated in an April 2005 letter that a review of the file 
showed that she had no reported countable income for VA 
purposes.

In a June 2005 letter, the RO notified the appellant that the 
RO had received information from the Social Security 
Administration (SSA) showing the appellant had received 
Social Security benefits.  The RO noted that this is 
considered countable income that is required to be reported.  
The RO noted that the information from SSA showed that the 
appellant was entitled to Social Security benefits of $583.00 
from the beginning of her entitlement to death pension, 
effective January 1, 2004.  The information showed that the 
appellant received monthly income of $598.00, effective 
December 1, 2004, and $598.20, on March 1, 2005.  

In the June 2005 letter, the RO also notified the appellant 
that based on this information, the appellant's annual Social 
Security income effective January 1, 2004 was $6,996.00; and 
given the maximum annual income limit of $6,634.00 for a 
surviving spouse with no dependents to receive death pension, 
she was not eligible to receive VA pension.  The RO notified 
the appellant that this would result in an overpayment of 
benefits.

The appellant responded in a July 2005 statement that she did 
not start drawing Social Security until January 1, 2004, and 
did not receive any retroactive benefits.

In an August 2005 letter, the RO notified the appellant of 
its decision to stop her VA pension due to the unreported 
Social Security income that exceeded the income limit for 
receiving VA death pension.  The RO further notified the 
appellant that this created an overpayment.  

In September 2005 the VA Debt Management Center notified the 
appellant of the calculated overpayment of $11,175.00, and of 
repayment options.  Later that month, the appellant submitted 
a request to waive the overpayment, and submitted a financial 
status report showing net monthly income of $598.20, all of 
which was received from Social Security benefits.  In a 
November 2005 letter, the Milwaukee VA Pension Center in 
Milwaukee, Wisconsin denied the waiver request.  

In November 2005, the appellant filed a notice of 
disagreement to that denial.  In a June 2006 letter, the 
Pension Center notified the appellant that because of a 
change in law, the amount of overpayment owed to VA would be 
reduced.  As a result the amount owed was reduced to 
$9,798.70.  Following a June 2006 statement of the case, the 
appellant perfected her appeal.

An overpayment is created when a payee has received monetary 
benefits to which he or she is not entitled. 38 C.F.R. § 
1.962.  Here, the appellant received an overpayment of her 
death pension benefits in the amount of $11,175, which was 
eventually reduced to an amount owed of $9,798.70.  She does 
not challenge the validity of the debt, however, she asserts 
that she did not willingly misinform VA of her income.  She 
is seeking a waiver of the recovery of the overpayment 
because recovery of that amount would cause her undue 
hardship. 

Recovery of the overpayment of any VA benefits must be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c). An application for waiver generally is timely 
if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the appellant was 
notified of the overpayment indebtedness in August 2005 and 
she filed her application for a waiver in October 2005.  As 
this is within 180 days of the notice, the appellant's 
application was timely filed.

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant. 38 U.S.C.A. 
§ 5302(c).  The regulations provide that it is not necessary 
that the debtor undertakes conduct with actual fraudulent 
intent if such conduct is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and the result of that conduct is a loss to the government. 
38 C.F.R. § 1.965(b)(1).  In this regard, a waiver is not 
warranted if a material fact is misrepresented, or there is 
unfair dealing or deceptive dealing. 38 C.F.R. § 1.965(b)(1). 

Here, the Committee essentially determined that the appellant 
acted in bad faith, intending to seek an unfair advantage, 
with knowledge of the likely consequences, and the result of 
that conduct was a loss to the government.  The Committee 
determined that the appellant misrepresented her income by 
not reporting her SSA benefits to VA, causing VA to pay 
pension benefits she was not entitled to.  The  Committee 
determined that the appellant's bad faith was a legal bar to 
a waiver.  
38 U.S.C.A. § 5302(c).

On review of the record, the Board finds that there is no 
evidence of fraud, misrepresentation, or bad faith on the 
record.  Although the appellant incorrectly indicated she had 
no Social Security income when she submitted her January 2005 
EVR, the evidence does not establish that this was an 
intentional act of fraud, misrepresentation, or bad faith on 
her part.  

Notably, in her December 2003 original application for 
benefits she had previously notified the RO of a specific 
positive amount of SSA income to be received monthly 
beginning in January 2004.  Soon thereafter, in a January 
2004 letter granting death pension, the RO informed the 
appellant that she had no annual Social Security Income, 
while instructing the appellant that "under VA law, we can 
not count your income of $6,259.56 (Social Security 
Supplemental Income-SSI)."  

It is not difficult to see how the appellant could have been 
confused by the information in the January 2004 letter.

At the very next opportunity to report her financial status, 
in the January 2005 EVR, she reported that she had no Social 
Security income.  This was consistent with the RO's previous 
specific instructions in the January 2004 letter, 
notwithstanding any generic instructions to the contrary.  
While VA notified her more than once of her requirement to 
report changes in her income to VA, including Social Security 
benefits, the January 2004 letter contained apparently 
contradictory notice that may very well have caused a mistake 
in reporting.  Given that the appellant did originally notify 
the RO of Social Security benefits, and given the apparently 
conflicting instructions in the January 2004 letter, the 
appellant clearly deserves the benefit of any doubt as to 
whether her incorrectly stated income amounts contained in 
one EVR report resulted from an intentional act. 

In summary, the record contains no evidence that the 
appellant made any affirmative statements or submitted any 
financial status reports that intentionally misrepresented 
her income.  In this situation, the failure to report income 
correctly after having received notice of the requirement to 
do so is not sufficient by itself to rise to the level of bad 
faith.  Specifically, her lack of action or improper 
reporting is not shown to have been undertaken with intent to 
seek an unfair advantage in collecting both SSA and VA 
benefits.  The Board thus finds that there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
appellant and that a waiver of the recovery of the pension 
overpayment in the calculated amount of $9,798.70 is not 
precluded by law.


ORDER

The appeal is granted to the extent that there is no 
statutory bar to the waiver of recovery of overpayment of a 
death pension in the calculated amount of $9,798.70. 


REMAND

A remand is required in this case to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that she is afforded every possible consideration.

Further, since the Committee determined that a waiver of 
recovery of the overpayment was barred due to the appellant's 
bad faith, the Committee never reached the question whether 
recovery of the indebtedness from the appellant would be 
against the principles of equity and good conscience, as set 
forth in 38 U.S.C.A. § 5302(a).  In view of the decision 
above that waiver of recovery of the pension overpayment in 
the calculated amount of $9,798.70 is not legally barred, the 
issue of waiver of recovery of the overpayment must be 
reviewed by the Committee for its initial determination of 
whether recovery of the indebtedness would be against the 
principles of equity and good conscience.

The appellant states that she had difficulty in understanding 
her reporting responsibilities concerning her VA death 
pension benefits, and has had to rely on her family for help 
in this regard.  Accordingly, the AMC/RO should assist the 
appellant in substantiating her claim for waiver of recovery 
of overpayment of a death pension in the calculated amount of 
$9,798.70.  If determined necessary,  a social and industrial 
survey should be conducted to provide details about the 
appellant's current circumstances as they pertain to the 
claim on appeal.

Finally, since the most recent financial information in the 
record is now several years old, the RO should ask the 
appellant to provide a current financial status report and 
assist her in this task.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide a current 
financial status report.  In so doing, 
assist the appellant to the extent 
necessary to effectively ensure the 
accurate completion of that report. 

2.  If deemed necessary, arrange to obtain 
a social and industrial survey of the 
appellant's current situation.

3.  Thereafter, refer the case to the 
Committee for a determination as to 
whether recovery of the pension 
overpayment in the calculated amount of 
$9,798.70 would be against the principles 
of equity and good conscience, to include 
consideration of all elements set forth in 
38 C.F.R. § 1.965(a).  If the decision 
remains adverse to the appellant, she and 
her representative (if any) should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


